                                           Case 5:20-cv-08110-SVK Document 13 Filed 03/11/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SAMUEL LOVE,                                           Case No. 20-cv-08110-SVK
                                   8                     Plaintiff,
                                                                                                ORDER TO SHOW CAUSE RE
                                   9              v.                                            SETTLEMENT
                                  10     ANKIT PANCHAL, et al.,                                 Re: Dkt. No. 12
                                  11                     Defendants.

                                  12           Plaintiff reports that this case has settled. ECF 12. All previously-scheduled deadlines and
Northern District of California
 United States District Court




                                  13   appearances are vacated.

                                  14           By 4/20/2021, the parties shall file a stipulation of dismissal. If a dismissal is not filed by the

                                  15   specified date, then the parties shall appear on 4/27/2021 at 1:30 p.m. and show cause, if any, why the

                                  16   case should not be dismissed. Additionally, the parties shall file a statement in response to this Order

                                  17   no later than 4/20/2021, describing with specificity (1) the parties’ efforts to finalize settlement within

                                  18   the time provided, and (2) whether additional time is necessary, the reasons therefor, and the minimum

                                  19   amount of time required to finalize the settlement and file the dismissal.

                                  20           If a dismissal is filed as ordered, the Order to Show Cause hearing will be automatically

                                  21   vacated and the parties need not file a statement in response to this Order.

                                  22           SO ORDERED.

                                  23   Dated: March 11, 2021

                                  24

                                  25
                                                                                                         SUSAN VAN KEULEN
                                  26                                                                     United States Magistrate Judge

                                  27

                                  28
